Case 3:14-cv-00459-DJH-DW Document 202 Filed 05/01/19 Page 1 of 2 PageID #: 4636




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION
                                     (Electronically Filed)
 KRUTI DESAI, et al.,                               )
                                                    )
                Plaintiffs,                         )
                                                    )
 v.                                                 )         Civil Action No. 3:14-cv-459-DJH
                                                    )
 CHARTER COMMUNICATIONS, LLC                        )
                                                    )
                Defendant.                          )


                              PLAINTIFFS’ NOTICE OF APPEAL

         Comes now the Plaintiffs, Kruti Desai, Dan Popp, James Ross, Carolyn Vincent, Melanie

  Fink, Jeremy Parkerson, and Gail Parkerson, by and through counsel, and give notice that they

  are appealing to the United States Sixth Circuit Court of Appeals from that portion of the

  Opinion and Order entered on March 29, 2019 (DN 196) that granted Charter’s Motion for

  Judgment N.O.V. or in the alternative for a new trial to the extent that Charter sought reduction

  of punitive damages and the Court granted Charter’s Motion to reduce punitive damages to

  $350,000.00 for each Plaintiff and from the amended judgment filed on April 19, 2019 (DN 200)

  which reduced each Plaintiff’s punitive damage award from $1,000,000.00 to $350,000.00.

         The party against whom this appeal is taken is Charter Communications, LLC.

                                                        Respectfully submitted,

                                                        CARROLL & TURNER, P.S.C.
                                                        ATTORNEYS AT LAW
                                                        56 COURT STREET
                                                        MONTICELLO, KY 42633
                                                        (606) 348-9767
                                                        tomcarroll@carroll-turner.com
                                                        lanceturner@carroll-turner.com
                                                        ATTORNEY FOR PLAINTIFF

                                                        BY: /s/ Thomas E. Carroll
                                                            /s/ Lance W. Turner
Case 3:14-cv-00459-DJH-DW Document 202 Filed 05/01/19 Page 2 of 2 PageID #: 4637




                                  CERTIFICATE OF SERVICE
         I certify that on May 1, 2019, I filed this Notice of Appeal with the clerk of the court by
 using the CM/ECF system, which will send a notice of electronic filing to the following:

 KIRKLAND & ELLIS LLP                                 THOMPSON & COBURN LLP
 John C. O’Quinn (admitted pro hac vice)              Laura M. Jordan, 48755MO
 Tracie L. Bryant (admitted pro hac vice)             R. Nelson Williams, 63322MO
                                                      One US Bank Plaza, Suite 2700
 Kasdin M. Mitchell (admitted pro hac vice)*          St. Louis, Missouri 63101
 *Admitted only in Alabama; practice is               (314) 552-6469
 supervised by principals of the Firm                 Facsimile: (314) 552-7000
 1301 Pennsylvania Ave., N.W.                         ljordan@thompsoncoburn.com
 Washington, DC 20004                                 rwilliams@thompsoncoburn.com
 (202) 389-5000
 Facsimile: (202) 389-5200
 patrick.philbin@kirkland.com
 tracie.bryant@kirkland.com
 kasdin.mitchell@kirkland.com

 STOLL KEENON OGDEN PLLC
 Culver V. Halliday
 Stephen P. McCallister
 500 West Jefferson Street, Suite 2000
 Louisville, Kentucky 40202
 (502) 568-5707
 Facsimile: (502) 333-6099
 culver.halliday@skofirm.com
 stephen.mccallister@skofirm.com




                                                  2
